Citation Nr: 0017623	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  95-40 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for joint pain and 
swelling of the hands and knees bilaterally, claimed as due 
to an undiagnosed illness.

2.  Entitlement to service connection for memory impairment, 
claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.

4.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.

5.  Entitlement to service connection for depression and a 
nervous disorder, claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The appellant had active service for training from August 21, 
1981, to December 17, 1981, with an honorable discharge.  He 
was discharged under honorable conditions, for his active 
service from April 1987 to November 1991.  He had service in 
Southwest Asia from October 27, 1990, to May 5, 1991.  His 
awards and decoration include the Southwest Asia Service 
Medal, but none specific to combat (DD 214).  

This appeal was previously before the Board of Veterans' 
Appeals (Board) and remanded for due process purposes in June 
1999.  The case has been returned to the Board for further 
appellate consideration.  

The appellant provided testimony before a member of the 
Board, sitting at Washington, D.C., in January 2000.

During VA hospitalization, April 14-24, 1997, a history was 
recorded that attributed to the veteran statements that he 
was a "tank commander" while in the Persian Gulf, and 
having arthritis in the hands, legs, and knees secondary to 
"plutonium" radiation from tank shells.  The use of 
depleted uranium rod penetrators in certain types of tank 
ammunition has been a matter of public knowledge for many 
years, and was mentioned by the veteran at his hearing before 
the Board.  The Board is not aware of, nor does the record 
contain any evidence of, the use of "plutonium" in tank 
ammunition, apart from the veteran's evidentiary assertion 
(which may or may not have been misunderstood by the medical 
providers).  Plutonium is the most important transuranium 
element used as fuel for nuclear reactors and for the nuclear 
weapons.  If the appellant is indeed claiming disability 
related to radiation exposure (whether from "plutonium" or 
depleted uranium) he should make a specific claim, to include 
the date, time, place, unit of assignment, and nature of his 
exposure. 

The issues of service connection for joint pain and swelling 
of the hands and knees bilaterally, memory impairment, 
headaches, and fatigue, due to an undiagnosed illness, and 
service connection for PTSD, are the subject of a remand 
contained herein.


FINDINGS OF FACT

1.  The appellant was diagnosed with adjustment disorder with 
depressed mood in service; post-service there are Axis I 
diagnoses of depression by history, depression, major 
depression, dysthymic disorder, and bipolar disorder.

2.  There is no competent medical evidence of depression and 
a nervous disorder as a sign, symptom or manifestation of an 
undiagnosed illness.


CONCLUSION OF LAW

The appellant's claim for service connection for depression 
and a nervous disorder, claimed as due to an undiagnosed 
illness, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence that 
the claim is well grounded.  Under the law, it is the 
obligation of the person applying for benefits to come 
forward with a well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well grounded claim is "[a] plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  Mere allegations in support of a 
claim that a disorder should be service-connected are not 
sufficient; the appellant must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.

A well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a), and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1)  active military, naval, or air service in 
the Southwest Asia theater of operation during he Persian 
Gulf War; (2)  the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3)  objective indications 
of chronic disability during the relevant period of service 
or to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well-grounded claim as each of those elements may depend upon 
the nature and circumstance of the particular claim.  

For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of the chronic disability 
may be established by lay evidence if the claimed signs or 
symptoms, or the claimed indications respectively, are of a 
type which would ordinarily be susceptible to identification 
by lay persons.  If the claimed signs or symptoms of 
undiagnosed illness or the claimed indications of chronic 
disability are of a type which would ordinarily require the 
exercise of medical expertise for their identification, then 
medical evidence would be required to establish a well-
grounded claim.  

With respect to the third element, a veteran's own testimony 
may be considered sufficient evidence of objective 
indications of chronic disability, for the purposes of a 
well-grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from objective 
sources.  Medical evidence would ordinarily be required to 
satisfy the fourth element, although lay evidence may be 
sufficient in cases where the nexus between the chronic 
disability and the undiagnosed illness is capable of lay 
observation.  VAOPGCPREC 4-99.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  (1) Fatigue; (2) 
Signs or symptoms involving skin; (3) Headache; (4) Muscle 
pain; (5) Joint pain; (6) Neurologic signs or symptoms; (7) 
Neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbance; (10) Gastrointestinal signs or symptoms; (11) 
Cardiovascular signs or symptoms; (12) Abnormal weight loss; 
and (13) Menstrual disorders.  38 C.F.R. § 3.317(b) (1999).  


Factual Background

Service medical records show the appellant was hospitalized 
August 13, 1991, arriving by ambulance, and the assessment 
was suicide attempt.  The appellant subsequently stated that 
he overdosed on extra strength Tylenol trying to treat a 
"migraine" headache.  He reported family and financial 
problems.  In a nursing assessment it was recorded that he 
had trouble falling asleep for 2 months, and was rising early 
in the morning.  On admission he was mildly depressed.  
During hospitalization, the impression was adjustment 
disorder with depressed mood.  He was released from the 
hospital August 15th.  Separation examination in September 
1991 showed no acquired psychiatric disorder.  It was noted 
on the appellant's Report of Medical History that he had 
depression and worry caused by stress of supervisors "(ISG & 
Plt. Sgt.)" and trying to handle financial and family 
problems.

A VA medical certificate, dated in January 1994, shows an 
Axis I Diagnosis of dysthymic disorder, R/O (rule out) PTSD. 

The appellant was hospitalized voluntarily from February 1, 
1994, to March 15, 1994.  He complained of auditory 
hallucinations.  The Axis I diagnosis was adjustment disorder 
with mixed emotional features.  

When the appellant filed his claim for disability benefits in 
March 1994, he reported depression and nervous condition, in 
addition to other problems.  

The appellant was seen as an outpatient from April to August 
1994.  He reported a great deal of difficulty with current 
relationship and problems with his ex-spouse not properly 
providing for his 2 children.  In April 1994 the assessment 
was dysthymic disorder.  In June and August the impression 
was depression.

The appellant was provided psychiatric examination by the VA 
in January 1995.  The Axis I diagnosis was depression, by 
history, and the Axis II diagnosis was mixed personality 
disorder manifested by explosive, paranoid, and borderline 
features.  

A general medical examination, also in January 1995, showed 
impressions of depression, and nervous condition.  

The appellant was hospitalized in April 1997, with Axis I 
diagnoses of PTSD with major depression; alcohol abuse; and 
nicotine dependence.  

The appellant was in a resident rehabilitation program from 
January to April 1999, and the Axis I diagnoses were PTSD; 
depression; and bipolar.  

The appellant requested psychiatric consultation in January 
1999.  The impressions were PTSD, and psychotic disorder, not 
otherwise specified (NOS).  


Analysis

At the outset, the Board points out that the issue developed 
and presented to the Board is whether the appellant has 
depression and nervous disorder, as a sign, symptom, or 
manifestation of an undiagnosed illness.  This is a claim 
separate and apart from the claim for service connection for 
an acquired depressive disorder, or a claim for service 
connection for PTSD.

The appellant meets the first element of a well-grounded 
claim as he did have active military service in the Southwest 
Asia theater of operation during he Persian Gulf War; 
however, his claim fails with the second and fourth elements 
for a well-grounded claim.  With respect to the second and 
fourth elements, evidence that the illness is "undiagnosed" 
may consist of evidence that the illness cannot be attributed 
to any known diagnosis or, at minimum, evidence that the 
illness has not been attributed to a known diagnosis by 
physicians providing treatment or examination.  Depression 
and a nervous disorder are not among those published signs 
and symptoms that may be manifestations of undiagnosed 
illness.  While the signs or symptoms are not limited to 
those listed, depression frequently is a sign or symptom of a 
diagnosable psychiatric disorder, either as a recognizable 
depressive disorder, or an associated symptom such as noted 
in service when he was found to have an adjustment disorder 
with depression.  Therefore, on this record depression 
clearly is not an undiagnosed illness.  An adjustment 
disorder is an acute and not chronic disorder, and is not a 
disease or disability for VA compensation benefit purposes.  
The appellant has been variously diagnosed with dysthymic 
disorder, major depression, and bipolar disorder, all of 
which include depression as a symptom.  The depression that 
is associated with any of the above psychiatric disorders 
would be a diagnosed disability, and not an undiagnosed 
illness.  

While depression can also be associated with an undiagnosed 
illness, this would require nexus between the depression and 
the undiagnosed illness, and there is no medical evidence 
that the appellant has chronic depression and nervous 
disorder associated with an undiagnosed illness.  There is 
only the appellant's assertion, based upon what the Board 
believes to be his good faith belief in the validity of his 
claim.  The veteran, however, is not shown to be medically 
qualified to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  It would require medical 
expertise to show that the appellant has depression and/or a 
nervous disorder as a symptom of an undiagnosed illness, 
rather than a symptom of a diagnosed psychiatric disorder, 
and this had not been shown.  

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well-grounded 
claim.  Since the appellant did not meet his initial burden, 
however, his claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. Brown, 9 Vet. 
App. 425 (1996).




ORDER

As the appellant's claim for service connection for 
depression and a nervous disorder, claimed as due to an 
undiagnosed illness, is not well-grounded, the claim is 
denied.


REMAND

In August 1994, the appellant reported that he was awarded 
SSD, which the Board interprets as Social Security 
Administration disability benefits.  A VA clinical social 
worker, in a statement in April 1999, reported that the 
appellant had been awarded total disability by the Social 
Security Administration.  As part of the Secretary's 
obligation to review a thorough and complete record, the VA 
is required to obtain evidence from SSA, including any 
decisions by the administrative law judge, and to give that 
evidence appropriate consideration and weight.  Hayes v. 
Brown, 9 Vet. App. 67 (1996).

In October 1997 the appellant was scheduled for VA 
examinations addressing "joints," "mental disorders" and 
"neurological," but the letters of notification were 
undeliverable.  Once the appellant was located, it does not 
appear that he was rescheduled for examinations that were 
earlier deemed appropriate to his claim.  In this regard, the 
Board notes that the appellant reported severe "migraine" 
headaches in service.  Post-service, there are clinical 
records noting chronic headaches, and medication has been 
prescribed.  If indeed the appellant has a diagnosed headache 
disorder, this needs to be established.  

In regard to the PTSD claim the appellant has variously 
reported that friends were killed in service, to include his 
buddy J. M.  He has not provided specific details and 
information that would allow verification of such stressors.  
It appears that, as the initial VA examination resulted in 
the conclusion that PTSD was not present, and the diagnoses 
of PTSD was not supported in the view of the RO, the RO did 
not attempt to verify any of the reported stressors based on 
the limited information supplied by the claimant.  
Information required for verification would include the date, 
time, place, and unit of assignment for the appellant and the 
other party.  During VA hospitalization, April 14-24, 1997, 
he reported being a "tank commander" while in the Persian 
Gulf, or at least this was the history recorded by the 
medical providers.  If he is asserting that he experienced 
stressors resulting in PTSD as a "tank commander" during 
the Gulf War, he needs to provide additional information with 
respect to these duties, to include the date, time, place, 
and unit of assignment.  The appellant's DD Form 214, and 
other testimony reflects duty in the Gulf as a chemical 
operation specialist rather than as a "tank commander."  

The United States Court of Appeals for Veterans Claims 
(Court) jurisprudence indicated that neither a noncombat 
veteran's testimony alone nor medical statements finding a 
relationship between the veteran's recitation of his claimed 
stressors and a diagnosis of PTSD can qualify as 
corroborating evidence of a stressor.  In Dizoglio v. Brown, 
9 Vet. App. 163 (1996), the Court held that a noncombat 
veteran's testimony alone is insufficient, but left open the 
question of whether medical statements were sufficient.  In 
Moreau v. Brown, 9 Vet. App. 389 (1996), the Court closed 
that question, holding that credible supporting evidence of 
the actual occurrence of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence.  

In this case, the fundamental question is what stressors 
there may have been, and whether the veteran did or did not 
see combat, and if so, under what circumstances. 
Additionally, the most recent diagnoses for the appellant 
include a psychotic disorder, and he also has impressions of 
a depressive disorder, variously diagnosed.

In a statement dated in March 1994 the appellant reported 
that he had undergone Persian Gulf physical examination at 
Battle Creek, Michigan.  The appellant was hospitalized at a 
VA medical facility, in Battle Creek, Michigan, from February 
1, 1994 to March 15, 1994.  In file is a VA progress note 
dated February 1, 1994, and hand written at the top of the 
form is "PG Registry."  His complaints and symptoms were 
noted on a single page.  Also in file is a an "APO PGW 
REVIEW CHECK LIST."  One of the listed items checked is 
"PGW Protocol exam has been requested and/or is of record."  
The form is signed, and dated August 26, 1996.  Also in file 
is an August 26, 1996, request from the VAMC Charleston, 
South Carolina, to the VARO, Nashville, to furnish "PGW 
registry exam and code sheet."  It was noted in hearing 
testimony in January 2000, that there was no record of the 
Persian Gulf War registry examination in the claims file, 
Transcript (T.) p. 4.  The appellant reported that he was 
provided Gulf War registry examination on January 5, 1995.

The hospital discharge record for the appellant's 
hospitalization in February and March 1994 includes data 
concerning a host of examinations and tests provided the 
appellant while hospitalized.  The appellant was examined by 
the VA January 4 and 5, 1995, with general medical and 
psychiatric examinations.  Clarification is required to 
determine whether the examinations, evaluations, and tests in 
February and March 1994 constitute the Persian Gulf War 
registry, if the January 1995 examinations were the protocol 
evaluations, or if the PGW registry examination has been 
accomplished.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993)

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  All records of 
treatment for PTSD, private or VA, since 
January 1999, should be secured and 
associated with the claims folder.  The 
appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The 
veteran should indicate to the RO whether 
he is claiming that radiation exposure in 
service is related to any current 
disability for which he is claiming 
service connection.  If so, he needs to 
provide specific information concerning 
any alleged radiation exposure, including 
the date, place, unit of assignment and 
nature of the exposure so that the RO may 
seek additional information.

2.  The RO, with the help and cooperation 
of the appellant, should secure all 
medical records, and the final decision 
associated with the appellant's claim for 
SSA disability benefits.

3.  The RO should make a determination as 
to whether the PGW registry examination 
has been completed, and if so, if it has 
been made a part of the appellant's claim 
folder.  If it has been completed and is 
a part of the claims file, it should be 
so designated and certified by an 
appropriate official.  If completed but 
not a part of the file, the RO should 
ensure that it is specifically requested, 
and made a part of the file before this 
remand is returned to the Board.  If the 
examination has not been completed, the 
registry examination should be performed, 
and made a part of the claims file.

4.  The appellant should be scheduled for 
appropriate examinations for joints and 
miscellaneous neurological, as noted in 
October 1997, unless it would be a 
duplicate of a current registry 
examination performed as part of item 
number 3.  If a neurological examination 
is performed, a specific determination as 
to the nature of the appellant's 
headaches should be made.

5.  The RO should request the veteran 
again to provide a comprehensive 
statement concerning those events he 
claims as in-service stressors.  It is 
imperative that the claimant provide the 
circumstances of each incident, including 
the dates, locations, his unit of 
assignment, and the names and units of 
assignment of those he recalls being 
wounded or killed.  

(a) The RO should then review the claims 
file and prepare a summary of the claimed 
PTSD stressor(s) based on review of all 
pertinent documents.  

(b) This summary, and all supporting 
documents regarding the veteran's claimed 
stressor(s), should then be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), at 7798 
Cissna Road, Springfield, Virginia 22150-
3197.

(c)  USASCRUR should be requested to 
verify the occurrence of the incidents 
and any indication of the veteran's 
involvement therein.  If USASCRUR is 
unable to provide such information, it 
should be asked to identify the agency or 
department that could or might be able to 
provide such information and the RO 
should conduct follow-up inquiries 
accordingly.

6.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  This must include a finding 
as to whether the appellant "engaged in 
combat with the enemy."  In rendering 
this determination, the attention of the 
RO is directed to the law cited in the 
discussion above.  If the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO must 
specify what stressor or stressors in 
service or prior to service it has 
determined are established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.  

7.  Only, and only if the RO determines 
that one or more claimed stressors have 
been verified, the veteran should be 
afforded a VA psychiatric examination by 
a board of two qualified psychiatrists 
who have not previously examined him, in 
order to determine the nature and 
etiology of all psychiatric disorder(s).  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners in conjunction 
with the examination.  The RO must also 
specifically inform the examiners of what 
stressor or stressor events it has deemed 
to be verified.

The examiners should report all Axis I 
and II diagnoses present, if any.  With 
regard to PTSD, the examiners must be 
instructed that only those alleged 
stressor events the RO has found to be 
verified may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination reports should 
reflect review of pertinent material in 
the claims folder.  

If a diagnosis of PTSD is made, the 
examiner(s) should specify (a) whether 
each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (b) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (c) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  With regard to (b), the 
examiners should address whether the 
existence of the manifestations set out 
in categories B, C and D of the 
diagnostic criteria for PTSD under DSM-IV 
can be established without reliance on 
the subjective reporting of the claimant, 
and whether a valid diagnosis is feasible 
if it is determined that the claimant is 
not credible in his self reporting of 
such symptoms.  The examination reports 
should include the complete rationale for 
all opinions expressed.  Any necessary 
special studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.  

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(1996)

8.  The RO should review the examination 
reports to assure that they responsive to 
the above requests and, if not, return it 
to the examiners to correct and 
deficiencies.  

9.  Once the record is complete, the RO 
should then readjudicate the claims.  If 
there are any credibility questions 
raised by the record, the RO should 
address them.

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 



